Citation Nr: 0610328	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.  He also served in the North Carolina Air 
National Guard from March 5, 1977 to August 16, 1982.  He 
also had service with the United States Air Force Reserves 
from January 1, 1967 to January 1, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina, wherein the RO denied service 
connection for PTSD and diabetes mellitus, Type 2, claimed as 
due to exposure to Agent Orange.  The veteran timely appealed 
this determination to the Board. 

In an August 2003 statement to the RO, the veteran appeared 
to have raised the issues of entitlement to service 
connection for eye problems, to include as secondary to 
diabetes mellitus, and entitlement to service connection for 
arthritis.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

From the outset, the Board notes that there is evidence of 
record that the RO had previously denied a claim for service 
connection for PTSD (see statements from the veteran to the 
RO, dated in February and July 2003 and February 2006).  
A review of the claims folder reflects that it was rebuilt by 
the RO in or about February 2003, after the veteran filed his 
claims for service connection for PTSD and diabetes mellitus 
at the RO in December 2002.  When a claims folder has been 
lost, there is a heightened duty to assist the claimant in 
developing the claim and to explain the decision thereon.  
Russo v. Brown, 9 Vet. App. 46 (1996); 
Ussery v. Brown, 8 Vet. App. 64 (1995).  
In addition, the Board observes that there are certain 
procedures which are to be followed when a claims folder is 
lost, and in rebuilding it if it cannot be found.  In this 
case, there is no indication in the instant claims folder 
that a proper search for the original claims folder was 
conducted, or that it was rebuilt in accordance with M21-1, 
Part II, Chapter 3.  Attempts to locate and/or rebuild the 
original claims folder in accordance with proper procedures 
should be documented in narrative form and associated with 
the instant claims folder.  Further, it must be ascertainable 
that a verifiable, reasonably exhaustive search for the 
original claims folder be undertaken, and that verifiable due 
diligence is exercised in rebuilding the claims folder in the 
absence of success in locating the original claims folder. 
Dixon v. Derwsinski, 3 Vet. App. 261 (1992).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for PTSD and 
diabetes mellitus, type II, claimed as due to exposure to 
Agent Orange, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the aforementioned disability.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED, via the AMC, for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal (i.e., service connection for 
PTSD and diabetes mellitus, type II, 
claimed as due to exposure to Agent 
Orange), as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims folder in 
accordance M21-1, Part II, Chapter 3.  
All pertinent documentation and inquiries 
must be associated with the claims 
folder.  All attempts to secure the 
veteran's service medical records, to 
specifically include all inpatient 
reports, progress reports, nurses notes, 
and discharge summaries pertaining to the 
appellant's hospitalization at Ryuku 
Island, Japan in 1968-1969 (see NA Form 
13151, dated April 16, 2004) must be 
noted in the current claims folder.  In 
addition, all copies of any records that 
may be on file at the RO that were 
contained in the veteran's original 
claims folder should also be added to the 
current folder to include, but not 
limited to, the December 1995 claim for 
service connection for PTSD, alleged by 
the appellant on VA Form 21-4138 
Statement in Support of Claim, dated July 
8, 2003, and any prior rating 
decision(s), statement of the case(s) and 
substantive appeal(s).  

If, after making reasonable efforts to 
obtain the original claims folder, the RO 
is unable to secure the same, the RO must 
notify the appellant and his 
representative, and (a) identity the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO should thereafter report 
the steps that have been taken to rebuild 
the veteran's claim folder, and provide a 
copy of such memorandum to the veteran 
and his representative, who should be 
given an opportunity to respond.  A copy 
of the memorandum must also be associated 
with the claims folder.  
   
3.  The RO should then review the 
veteran's claims for service connection 
for PTSD and diabetes mellitus, type 
II, to include as due to Agent Orange 
in light of the evidence of record and 
the development accomplished pursuant 
to the above paragraphs.  If  either of 
the claims remains denied, a 
supplemental statement of the case 
should be provided to the appellant and 
his representative.  After the 
appellant and his representative have 
had an opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





